Case: 2:19-cv-03634-ALM-KAJ Doc #: 102 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 6721




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                            :
                                                     :     Case No. 2:19-cv-03634
               Plaintiff,                            :
                                                     :     JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :     Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                           :
                                                     :
                                                     :
               Defendants.                           :


                                             ORDER

       This matter is before the Court on Defendant Ronald E. Scherer’s Motion to Strike the

Government’s Motion for Summary Judgment.                Doc. 81.   Defendant contends that the

Government’s Motion exceeds the permissible page length and fails “to disclose to the Court the

Governments (sic) own evidence and knowledge that everything the Government is claiming (most

not advanced accurately) is void ab initio taking place after December of 1983.” See Doc. 81 at 4.

       It is unclear the basis upon which Defendant argues that the Government exceeded the

permissible page limit for its Motion. This Court’s local rules provide that the Court “prefers that

memoranda in support of or in opposition to any motion or application to the Court not exceed

twenty pages.” S.D. Ohio LR 7.2(a)(3). The local rules then provide instructions for parties to

follow if their briefs exceed twenty pages. Id. (“In all cases in which memoranda exceed twenty

pages, counsel shall include a combined table of contents and a succinct, clear, and accurate

summary, not to exceed five pages, indicating the main sections of the memorandum and the

principal arguments and citations to primary authority made in each section, as well as the pages

on which each section and any sub-sections may be found.”).              Here, the Government’s


                                                 1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 102 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 6722




memorandum in support of its Motion for Summary Judgment is only twenty pages. Defendant’s

argument, therefore, lacks merit.

       Similarly, to the extent Defendant challenges the way the Government frames the evidence

in its Motion for Summary Judgment, Defendant has had the opportunity to present his own

evidence in his responsive brief. Accordingly, Defendant’s Motion to Strike the Government’s

Motion for Summary Judgment [#81] is DENIED.

       IT IS SO ORDERED.

                                           __
                                           ALGENON
                                           ALGE
                                              ENO
                                               NON L. MARBLEY
                                                      MARBL
                                                          BL
                                                           LE
                                                            EY
                                                             Y
                                           CHIEF UNITED
                                                 UN
                                                 UNIT
                                                   ITE
                                                     ED
                                                      D STATES DISTRI
                                                               DISTRICT JUDGE

DATED: May 12, 2020




                                              2
